Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158975                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  In re ANTWINE.                                                                                             Brian K. Zahra
  _________________________________________                                                            Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DENNIS DAVID ANTWINE,                                                                                Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 158975
                                                                    COA: 345176
  BRANCH CIRCUIT JUDGE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           a1021
                                                                               Clerk